UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number001-34821 Jacksonville Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 36-4670835 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1211 West Morton Avenue Jacksonville, Illinois (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(217) 245-4111 Indicate by check whether issuer (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). oYesoNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge Accelerated FileroAccelerated Filer o Non-Accelerated FilerxSmaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of July 13, 2010, there were 1,920,817 shares of the Registrant’s Federal predecessor’s common stock issued and outstanding.At such date, the Registrant had no shares outstanding. On July 14, 2010, the Registrant issued 1,041,708 shares in connection with the completion of its common stock offering. JACKSONVILLE BANCORP, INC. FORM 10-Q June 30, 2010 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statement of Stockholders’ Equity 3 Condensed Consolidated Statements of Cash Flows 4-5 Notes to the Condensed Consolidated Financial Statements 6-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37-38 Item 4.T Controls and Procedures 39 PART II OTHER INFORMATION 40 Item 1. Legal Proceedings Item 1.A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures 41 EXHIBITS Section 302 Certifications Section 906 Certification PART I – FINANCIAL INFORMATION JACKSONVILLE BANCORP, INC. ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities - available for sale Mortgage-backed securities - available for sale Federal Home Loan Bank stock Other investment securities Loans receivable - net of allowance for loan losses of $2,659,605 and $2,290,001 as ofJune 30, 2010 and December 31, 2009 Loans held for sale - net Premises and equipment - net Cash surrender value of life insurance Accrued interest receivable Goodwill Capitalized mortgage servicing rights, net of valuation allowance of $290,178 and $156,442as of June 30, 2010 and December 31, 2009 Real estate owned Deferred income taxes Income taxes receivable Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Other borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable Deferred compensation payable Other liabilities Total liabilities Commitments and contingencies - - Preferred stock, $0.01 par value - authorized 10,000,000 shares;none issued and outstanding - - Common stock, $0.01 par value - authorized 20,000,000 shares; issued1,987,904 shares as of June 30, 2010 and December 31, 2009 Additional paid-in-capital Retained earnings Less: Treasury stock of 67,087 shares, at cost, as of June 30, 2010 and December 31, 2009 ) ) Accumulated other comprehensive income Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) INTEREST INCOME: Loans $ Investment securities Mortgage-backed securities Other Total interest income INTEREST EXPENSE: Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISIONFOR LOAN LOSSES NON-INTEREST INCOME: Fiduciary activities Commission income Service charges on deposit accounts Mortgage banking operations, net Net realized gains on sales of available-for-sale securities Loan servicing fees Other Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and equipment Data processing Professional Impairment (recovery) of mortgage servicing rights ) ) Postage and office supplies Deposit insurance premium Other Total non-interest expense INCOME (LOSS)BEFORE INCOME TAXES ) INCOME TAXES (BENEFIT) NET INCOME (LOSS) $ $ ) $ $ NET INCOME (LOSS) PER COMMON SHARE - BASIC $ $ ) $ $ NET INCOME (LOSS) PER COMMON SHARE - DILUTED $ $ ) $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Accumulated Additional Other Total Common Paid-in Treasury Retained Comprehensive Stockholders’ Comprehensive (Unaudited) Stock Capital Stock Earnings Income Equity Income BALANCE, DECEMBER 31, 2009 $ $ $ ) $ $ $ Net Income - $ Other comprehensive income - change in net unrealized gains on securities available-for-sale, net of taxes of $14,313 - Less: reclassification adjustment for gains included in net income, net of tax of $116,996 - Comprehensive Income $ Dividends ($0.15 per share) - - - ) - ) BALANCE, JUNE 30, 2010 $ $ $ ) $ $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash providedby operating activities: Depreciation, amortization and accretion: Premises and equipment Amortization of investment premiums and discounts, net Accretion of loan discounts ) - Net realized gains on sales of available-for-sale securities ) ) Compensation expense related to stock options - Provision for loan losses Mortgage banking operations, net ) ) Loss (gain) on sale of real estate owned ) Changes in valuation allowance on mortgage servicing asset ) Changes in income taxes payable ) ) Changes in assets and liabilities ) Net cash provided by operations before loan sales Origination of loans for sale to secondary market ) ) Proceeds from sales of loans to secondary market Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment and mortgage-backed securities ) ) Maturity or call of investment securities available-for-sale Sale of investment securities available-for-sale Principal payments on mortgage-backed and investment securities Proceeds from sale of real estate owned Net (increase) decrease in loans ) Additions to premises and equipment ) ) Net cash used in investing activities ) ) (Continued) 4 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits $ $ Net decrease in other borrowings ) ) Increase in advance payments by borrowers for taxes and insurance Purchase of treasury stock - ) Dividends paid - common stock ) ) Net cash provided by financing activities NET INCREASE(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ ADDITIONAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest on deposits $ $ Interest on other borrowings Income taxes paid NONCASH INVESTING AND FINANCING ACTIVITIES: Real estate acquired in settlement of loans $ $ Loans to facilitate sales of real estate owned See accompanying notes to unaudited condensed consolidated financial statements 5 JACKSONVILLE BANCORP, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying interim condensed consolidated financial statements include the accounts of Jacksonville Bancorp, Inc. (Federal), the predecessor corporation of Jacksonville Bancorp, Inc. (Maryland), and its wholly-owned subsidiary, Jacksonville Savings Bank (the “Bank”) and its wholly-owned subsidiary, Financial Resources Group, Inc. collectively (the “Company”).All significant intercompany accounts and transactions have been eliminated. In the opinion of management, the preceding unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the financial condition of the Company as of June 30, 2010 and December 31, 2009 and the results of its operations for the three and six month periods ended June 30, 2010 and 2009.The results of operations for the three and six month periods ended June 30, 2010 are not necessarily indicative of the results which may be expected for the entire year.These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2009 filed as an exhibit to the Company’s Form 10-K filed in March, 2010.The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America (GAAP) and to prevailing practices within the industry.On July 14, 2010, Jacksonville Bancorp, MHC, completed its conversion to stock form.At that date, Jacksonville Bancorp, Inc. (Maryland) became the successor holding company to the Bank.See Note 12 – Subsequent Events. Certain amounts included in the 2009 consolidated statements have been reclassified to conform to the 2010 presentation.All share and per share information is as of June 30, 2010, and does not reflect the impact of the conversion of Jacksonville Bancorp, MHC. 2. NEW ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Standards Accounting Board issued Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures About Fair Value Measurements, which added disclosure requirements about transfers in and out of Levels 1 and 2, clarified existing fair value disclosure requirements about the appropriate level of disaggregation, and clarified that a description of valuation techniques and inputs used to measure fair value was required for recurring and nonrecurring Level 2 and Level 3 fair value measurements.The Company adopted these provisions of the ASU in preparing the Condensed Consolidated Financial Statements for the period ended June 30, 2010.The adoption of these provisions of the ASU, which was subsequently codified into Accounting Standards Codification Topic 820, Fair Value Measurements and Disclosures, only affected the disclosure requirements for fair value measurements and as a result had no impact on the Company’s statements of income and condition.See Note 7 to the Condensed Consolidated Financial Statements for the disclosures required by this ASU. This ASU also requires that Level 3 activity about purchases, sales, issuances, and settlements be presented on a gross basis rather than as a net number as currently permitted.This provision of the ASU is effective for the Company’s reporting period ending March 31, 2011.As this provision amends only the disclosure requirements for fair value measurements, the adoption will have no impact on the Company’s statements of income and condition. 6 In July 2010, the FASB issued ASU No. 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses,” which will require the Company to provide a greater level of disaggregated information about the credit quality of the Company’s loans and the allowance for loan losses.This ASU will also require the Company to disclose additional information related to credit quality indicators, past due information, and information related to loans modified in a troubled debt restructuring.The provisions of this ASU are effective for the Company’s reporting period ending December 31, 2010.As this ASU amends only the disclosure requirements for loans and the allowance for loan losses, the adoption will have no impact on the Company’s statements of condition and income. 3. EARNINGS (LOSS) PER SHARE Earnings (Loss) Per Share - Basic earnings (loss) per share is determined by dividing net income (loss) for the period by the weighted average number of common shares.Diluted earnings (loss) per share considers the potential effects of the exercise of the outstanding stock options under the Company’s stock option plans. The following reflects earnings (loss) per share calculations for basic and diluted methods: Three Months Ended Six Months Ended June 30, June 30, Net income (loss) available to commonshareholders $ $ ) $ $ Basic average shares outstanding Diluted potential common shares: Stock option equivalents - - Diluted average shares outstanding Basic earnings (loss) per share $ $ ) $ $ Diluted earnings (loss) per share $ $ ) $ $ Stock options for 4,500 shares of common stock and 33,345 shares of common stock were not considered in computing diluted earnings per share for the three and six month periods ending June 30, 2010 and 2009, respectively, because they were anti-dilutive. 7 4. LOAN PORTFOLIO COMPOSITION At June 30, 2010 and December 31, 2009, the composition of the Company’s loan portfolio is shown below. June 30, 2010 December 31, 2009 Amount Percent Amount Percent Real estate loans: One-to-four family residential $ % $ % Commercial and agricultural Multi-family residential Total real estate loans Commercial and agricultural business loans Consumer loans: Home equity/home improvement Automobile Other Total consumer loans Total loans receivable Less: Net deferred loan fees, premiums and discounts - - Allowance for loan losses Total loans receivable, net $ % $ % Activity in the allowance for loan losses was as follows: June 30, 2010 June 30, 2009 Balance, beginning of year $ $ Provision charged to expense Losses charged off, net of recoveries of $43,465and $13,069 for June 30, 2010 and 2009 ) ) Balance, end of period $ $ 8 5. INVESTMENTS The amortized cost and approximate fair value of securities, all of which are classified as available-for-sale, are as follows: Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value June 30, 2010: U.S. government and agencies $ $ $
